Motion to Abate Granted; Abatement Order filed October 13, 2015




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00601-CV
                                ____________

                         In the Interest of N.S., a Child


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-03294J


                             ABATEMENT ORDER

      This is an accelerated appeal from a judgment signed June 9, 2015, in a suit
in which the termination of the parent-child relationship is at issue. On September
14, 2015, we abated this appeal on appellant’s motion and on October 1, 2015, Juli
Crow was appointed to represent appellant.

      On October 12, 2015, appellant again filed a motion to abate this appeal for
the trial court to rule on an apparent conflict of interest arising from Juli Crow’s
appearance on behalf of N.S.’s attorney at the hearing on appellant’s motion for
new trial. We grant appellant’s motion to abate and enter the following order.

      We ORDER the judge of the 314th District Court to immediately conduct a
hearing to determine (1) whether to allow appointed counsel Juli Crow to
withdraw; and (2) to appoint appellant new counsel. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing and supplemental clerk’s record shall be filed with the clerk of this
court on or before October 19, 2015.

       The appeal is abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the trial court’s findings and recommendations are filed in this court. The
court will also consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Donovan.